COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-018-CR
 
AARON LEE OWENS           
           
           
           
           
        APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
        STATE
------------
FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
------------
Appellant Aaron Lee Owens is attempting to
appeal from his conviction for bodily injury to an elderly person. Appellant's
appeal is untimely, however; his notice of appeal was due on December 2, 2002,
but was not filed until December 9, 2002. See Tex. R. App. P. 26.2.
On March 19, 2003, we notified appellant
of our concern that we lacked jurisdiction over the appeal and informed him that
his appeal was subject to dismissal unless, by March 31, he filed a response
explaining why his notice of appeal was timely. No response has been filed.
Accordingly, we dismiss the appeal for want of jurisdiction. See Tex.
R. App. P. 43.2(f), 44.3.
 
                                                                       
PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: May 15, 2003

1. See Tex. R. App. P. 47.4.